UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7274


JAY NEWTON,

                  Plaintiff - Appellant,

             v.

G. K. WASHINGTON, Regional Director; D. M. VAUGHAN, Warden;
S. A. TINSLEY, Investigator; WALKER, Investigator; D.
SAUNDERS, Hearing Officer,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:08-cv-00599-LMB-JFA)


Submitted:    January 22, 2009              Decided:   February 23, 2009


Before MICHAEL, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jay Newton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Jay Newton appeals the district court’s order denying

relief      on    his   42    U.S.C.   § 1983   (2000)   complaint.           We    have

reviewed the record and find no reversible error.                      Accordingly,

we affirm for the reasons stated by the district court. *                       Newton

v.   Washington,        No.    1:08-cv-00599-LMB-JFA         (E.D.    Va.    June   24,

2008).        We dispense with oral argument because the facts and

legal       contentions      are   adequately    presented     in    the     materials

before      the    court     and   argument    would   not    aid    the    decisional

process.

                                                                              AFFIRMED




        *
       We specifically note that Newton’s claim that he is
excused from administratively grieving his claims based on
futility is without merit. See Booth v. Churner, 532 U.S. 731,
741 n.6 (2004).



                                           2